EXHIBIT 10.4 Joinder Agreement for Registration Rights Agreement The undersigned hereby agrees, effective as of the date hereof, to become a party to that certain Registration RightsAgreement (the “Agreement”) dated as of February24, 2010, by and among SinoHub, Inc. (the “Company”) and the parties named therein, and for all purposes of the Agreement, the undersigned shall be included within the term “Investor” (as defined in the Agreement). Date: February 26, 2010 NAME OF INVESTING ENTITY By: /s/ Matthew Hayden Name:Matthew Hayden Title:Investor ADDRESS FOR NOTICE c/o: Merrill Lynch Street: 150 Fayetteville Street City/State/Zip: Raleigh, NC27601 Attention: Valerie Ebert Tel: 919-829-2083 Fax: 919-827-0094 Email: valerie_ebert@nl.com
